Case 9:21-cv-80079-AHS Document 1 Entered on FLSD Docket 01/15/2021 Page 1 of 19




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 WEST PALM BEACH DIVISION

                                                                CASE NO.:
  HOWARD COHAN,

         Plaintiff,

  vs.                                                           INJUNCTIVE RELIEF SOUGHT

  JAEA RESTAURANT HOLDINGS, LLC,
  a Florida Limited Liability Company,
  d/b/a WENDYS OLD FASHIONED HAMBURGERS

        Defendant(s).
  ____________________________________/

                                            COMPLAINT

         Plaintiff, HOWARD COHAN (“Plaintiff”), by and through the undersigned counsel,

  hereby files this Complaint and sues JAEA RESTAURANT HOLDINGS, LLC, a Florida Limited

  Liability, d/b/a WENDYS OLD FASHIONED HAMBURGERS (“Defendants”), for declaratory

  and injunctive relief, attorneys’ fees, expenses and costs (including, but not limited to, court costs

  and expert fees) pursuant to 42 U.S.C. § 12182 et. seq., and the 2010 Americans with Disabilities

  Act (“ADA”) and alleges as follows:

                                   JURISDICTION AND VENUE

         1.      This Court is vested with original jurisdiction over this action pursuant to 28 U.S.C.

  §§ 1331, 343 for Plaintiff’s claims arising under Title 42 U.S.C. § 12182 et. seq., based on

  Defendants’ violations of Title III of the ADA. See also, 28 U.S.C. §§ 2201, 2202, as well as the

  2010 ADA Standards.

         2.      Venue is proper in this Court, WEST PALM BEACH Division, pursuant to 28

  U.S.C. § 1391(B) and Internal Operating Procedures for the United States District Court For the
Case 9:21-cv-80079-AHS Document 1 Entered on FLSD Docket 01/15/2021 Page 2 of 19




  Southern District of Florida in that all events giving rise to the lawsuit occurred in Palm Beach

  County and Broward County, Florida.

                                                  PARTIES

          3.      Plaintiff, HOWARD COHAN is sui juris and is a resident of the State of Florida

  residing in Palm Beach County, Florida.

          4.      Upon information and belief, Defendants are the lessees, operators, owners and

  lessors of the Real Property, which is subject to this suit, and are located at 600 E. Woolbright Rd.,

  Boynton Beach, Fl. 33435, 1091 W. Hallandale Beach Blvd., Hallandale, Fl. 33009, 1376 N.

  Military Trail, West Palm Beach, Fl 33409, 6049 S. Military Trail, Lake Worth, Fl. 33463, and

  943 W. Fl-84, Fort Lauderdale, Fl. 33315 (“Premises”), and are the owners of the improvements

  where Premises is located.

          5.      Defendants are authorized to conduct, and are in fact conducting, business within

  the State of Florida.

          6.      Plaintiff is an individual with numerous permanent disabilities including severe

  spinal stenosis of the lumbar spine with spondylolisthesis; severe spinal stenosis of the cervical

  spine with nerve root compromise on the right side; a non-union fracture of the left acromion

  (shoulder); a labral tear of the left shoulder; a full thickness tear of the right rotator cuff; a right

  knee medial meniscal tear; a repaired ACL and bilateral meniscal tear of the left knee; and severe

  basal joint arthritis of the left thumb. The above listed permanent disabilities and symptoms cause

  sudden onsets of severe pain and substantially limit Plaintiff’s major life activities.

          7.      At the time of Plaintiff’s visit to the Premises located at 600 E. Woolbright Rd.,

  Boynton Beach, Fl. 33435 on June 29, 2019, (and prior to instituting this action), Plaintiff suffered

  from a “qualified disability” under the ADA, and required the use of a fully accessible restroom.
Case 9:21-cv-80079-AHS Document 1 Entered on FLSD Docket 01/15/2021 Page 3 of 19




  Plaintiff personally visited the Premises but was denied full and equal access and full and equal

  enjoyment of the facilities and amenities within the Premises, even though he would be classified

  as a “bona fide patron”.

         8.      At the time of Plaintiff’s visit to the Premises located at 1091 W. Hallandale Beach

  Blvd., Hallandale, Fl. 33009 on September 23, 2020, (and prior to instituting this action), Plaintiff

  suffered from a “qualified disability” under the ADA, and required the use of a fully accessible

  restroom and other amenities within the restaurant. Plaintiff personally visited the Premises but

  was denied full and equal access and full and equal enjoyment of the facilities and amenities within

  the Premises, even though he would be classified as a “bona fide patron”.

         9.      At the time of Plaintiff’s visit to the Premises located at 1376 N. Military Trail,

  West Palm Beach, Fl 33409 on January 17, 2019 and September 9, 2020, (and prior to instituting

  this action), Plaintiff suffered from a “qualified disability” under the ADA, and required the use

  of a fully accessible restroom. Plaintiff personally visited the Premises but was denied full and

  equal access and full and equal enjoyment of the facilities and amenities within the Premises, even

  though he would be classified as a “bona fide patron”.

         10.     At the time of Plaintiff’s visit to the Premises located at 6049 S. Military Trail,

  Lake Worth, Fl. 33463 on September 9, 2020, (and prior to instituting this action), Plaintiff

  suffered from a “qualified disability” under the ADA, and required the use of a fully accessible

  restroom. Plaintiff personally visited the Premises but was denied full and equal access and full

  and equal enjoyment of the facilities and amenities within the Premises, even though he would be

  classified as a “bona fide patron”.

         11.     At the time of Plaintiff’s visit to the Premises located at 943 W. Fl-84, Fort

  Lauderdale, Fl. 33315 on May 14, 2019 and September 24, 2020, (and prior to instituting this
Case 9:21-cv-80079-AHS Document 1 Entered on FLSD Docket 01/15/2021 Page 4 of 19




  action), Plaintiff suffered from a “qualified disability” under the ADA, and required the use of a

  fully accessible restroom and other amenities within the restaurant. Plaintiff personally visited the

  Premises but was denied full and equal access and full and equal enjoyment of the facilities and

  amenities within the Premises, even though he would be classified as a “bona fide patron”.

         12.     Plaintiff, in his individual capacity, will absolutely return to the Premises and avail

  himself of the services offered when Defendants modify the Premises or modify the policies and

  practices to accommodate individuals who have physical disabilities.

         13.     Plaintiff is continuously aware of the violations at Defendants’ Premises and is

  aware that it would be a futile gesture to return to the Premises as long as those violations exist,

  and Plaintiff is not willing to suffer additional discrimination.

         14.     Plaintiff has suffered, and will continue to suffer, direct and indirect injury as a

  result of Defendants’ discrimination until Defendants are compelled to comply with the

  requirements of the ADA.

         15.     Plaintiff would like to be able to be a patron of the Premises in the future and be

  able to enjoy the goods and services that are available to the able-bodied public, but is currently

  precluded from doing so as a result of Defendants’ discriminatory conduct as described herein.

  Plaintiff will continue to be precluded from using the Premises until corrective measures are taken

  at the Premises to eliminate the discrimination against persons with physical disabilities.

         16.     Completely independent of the personal desire to have access to this place of public

  accommodation free of illegal barriers to access, Plaintiff also acts as a “tester” for the purpose of

  discovering, encountering and engaging discrimination against the disabled in public

  accommodations. When acting as a “tester”, Plaintiff employs a routine practice. Plaintiff

  personally visits the public accommodation; engages all of the barriers to access, or at least of
Case 9:21-cv-80079-AHS Document 1 Entered on FLSD Docket 01/15/2021 Page 5 of 19




  those that Plaintiff is able to access; tests all of those barriers to access to determine whether and

  the extent to which they are illegal barriers to access; proceeds with legal action to enjoin such

  discrimination; and subsequently returns to Premises to verify its compliance or non-compliance

  with the ADA and to otherwise use the public accommodation as members of the able-bodied

  community are able to do. Independent of other subsequent visits, Plaintiff also intends to visit

  the Premises regularly to verify its compliance or non-compliance with the ADA, and its

  maintenance of the accessible features of Premises. In this instance, Plaintiff, in Plaintiff’s

  individual capacity and as a “tester”, visited Premises, encountered barriers to access at Premises,

  and engaged and tested those barriers, suffered legal harm and legal injury, and will continue to

  suffer such harm and injury as a result of the illegal barriers to access and the ADA violations set

  forth herein. It is Plaintiff’s belief that said violations will not be corrected without Court

  intervention, and thus Plaintiff will suffer legal harm and injury in the near future.

         17.     Plaintiff, in his capacity as a tester, will absolutely return to the Premises when

  Defendants modify the Premises or modify the policies and practices to accommodate individuals

  who have physical disabilities to confirm said modifications have been completed in accordance

  with the requirements of the ADA.

                VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

         18.     Plaintiff adopts and re-alleges the allegations stated in paragraphs 1 through 17

  above as if fully stated herein.

         19.     On July 26, 1990, Congress enacted the Americans With Disabilities Act (“ADA”),

  42 U.S.C. § 12101 et. seq. Commercial enterprises were provided one and a half (1.5) years from

  enactment of the statute to implement its requirements. The effective date of Title III of the ADA
Case 9:21-cv-80079-AHS Document 1 Entered on FLSD Docket 01/15/2021 Page 6 of 19




  was January 26, 1992, or January 26, 1993 if Defendant(s) have ten (10) or fewer employees and

  gross receipts of $500,000.00 or less. See 42 U.S.C. § 12182; 28 C.F.R. § 36.508(a).

         20.      Congress found, among other things, that:

               a. some 43,000,000 Americans have one or more physical or mental disabilities, and

                  this number shall increase as the population continues to grow older;

               b. historically, society has tended to isolate and segregate individuals with disabilities

                  and, despite some improvements, such forms of discrimination against disabled

                  individuals continue to be a pervasive social problem, requiring serious attention;

               c. discrimination against disabled individuals persists in such critical areas as

                  employment, housing, public accommodations, transportation, communication,

                  recreation, institutionalization, health services, voting and access to public services

                  and public facilities;

               d. individuals with disabilities continually suffer forms of discrimination, including

                  outright intentional exclusion, the discriminatory effects of architectural,

                  transportation, and communication barriers, failure to make modifications to

                  existing facilities and practices. Exclusionary qualification standards and criteria,

                  segregation, and regulation to lesser services, programs, benefits, or other

                  opportunities; and,

               e. the continuing existence of unfair and unnecessary discrimination and prejudice

                  denies people with disabilities the opportunity to compete on an equal basis and to

                  pursue those opportunities for which our country is justifiably famous, and accosts

                  the United States billions of dollars in unnecessary expenses resulting from

                  dependency and non-productivity.
Case 9:21-cv-80079-AHS Document 1 Entered on FLSD Docket 01/15/2021 Page 7 of 19




  42 U.S.C. § 12101(a)(1)-(3),(5) and (9).

          21.      Congress explicitly stated that the purpose of the ADA was to:

                a. provide a clear and comprehensive national mandate for elimination of

                   discrimination against individuals with disabilities;

                b. provide clear, strong, consistent, enforceable standards addressing discrimination

                   against individuals with disabilities; and

                c. invoke the sweep of congressional authority, including the power to enforce the

                   fourteenth amendment and to regulate commerce, in order to address the major

                   areas of discrimination faced on a daily basis by people with disabilities.

  U.S.C. § 12101(b)(1)(2) and (4).

          22.      Pursuant to 42 U.S.C. § 12182(7), 28 C.F.R. § 36.104 and the 2010 ADA Standards,

  Defendants’ Premises is a place of public accommodation covered by the ADA by the fact it

  provides services to the general public and must be in compliance therewith.

          23.      Defendants have discriminated and continue to discriminate against Plaintiff and

  others who are similarly situated, by denying access to, and full and equal enjoyment of goods,

  services, facilities, privileges, advantages and/or accommodations located at the Premises, as

  prohibited by 42 U.S.C. § 12182 and 42 U.S.C. § 12101 et. seq., and by failing to remove

  architectural barriers pursuant to 42 U.S.C. § 12182(b)(2)(A)(iv).

          24.      Plaintiff has visited Premises and has been denied full and safe equal access to the

  facilities and therefore suffered an injury in fact.

          25.      Plaintiff would like to return and enjoy the goods and/or services at Premises on a

  spontaneous, full and equal basis. However, Plaintiff is precluded from doing so by the

  Defendants’ failure and refusal to provide disabled persons with full and equal access to their
Case 9:21-cv-80079-AHS Document 1 Entered on FLSD Docket 01/15/2021 Page 8 of 19




  facilities. Therefore, Plaintiff continues to suffer from discrimination and injury due to the

  architectural barriers that are in violation of the ADA.

          26.      Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the Department

  of Justice, Office of the Attorney General promulgated Federal Regulations to implement the

  requirements of the ADA. See 28 C.F.R. § 36 and its successor the 2010 ADA Standards ADA

  Accessibility guidelines (hereinafter referred to as “ADAAG”), 28 C.F.R. § 36, under which said

  Department may obtain civil penalties of up to $55,000.00 for the first violation and $110,000.00

  for and subsequent violation.

          27.      Based on a preliminary inspection of the Premises located at 600 E. Woolbright

  Rd., Boynton Beach, Fl. 33435, Defendants are in violation of 42 U.S.C. § 12182 et. seq. and the

  2010 American Disabilities Act Standards et. seq., and are discriminating against Plaintiff as a

  result of, inter alia, the following specific violations:

          Men’s Restroom Lobby GENERAL

                a. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

                   exceeding the limits for a person with a disability in violation of 2010 ADAAG

                   §§404, 404.1, 404.2, 404.2.9 and 309.4.

          Men’s Restroom Lobby ACCESSIBLE STALL

                b. Failure to provide operable parts that are functional or are in the proper reach

                   ranges as required for a person with a disability in violation of 2010 ADAAG

                   §§309, 309.1, 309.3, 309.4 and 308.

                c. Failure to provide the proper spacing between a grab bar and an object projecting

                   out of the wall in violation of 2010 ADAAG §§609, 609.1 and 609.3.
Case 9:21-cv-80079-AHS Document 1 Entered on FLSD Docket 01/15/2021 Page 9 of 19




                d. Failure to provide toilet paper dispensers in the proper position in front of the water

                     closet or at the correct height above the finished floor in violation of 2010 ADAAG

                     §§604, 604.7 and 309.4.

                e. Failure to provide proper signage for an accessible restroom or failure to redirect a

                     person with a disability to the closest available accessible restroom facility in

                     violation of 2010 ADAAG §§216, 216.2, 216.6, 216.8, 603, 703, 703.1, 703.2,

                     703.5 and 703.7.2.1.

                f. Providing grab bars of improper horizontal length or spacing as required along the

                     rear or side wall in violation of 2010 ADAAG §§604, 604.5, 604.5.1 and 604.5.2.

                g. Failure to provide sufficient clear floor space around a water closet without any

                     obstructing elements in this space in violation of 2010 ADAAG §§4.22.3, 603,

                     603.2.3, 604, 604.3 and 604.3.1.

                h.   Failure to provide proper knee clearance for a person with a disability under a

                     counter or sink element in violation of 2010 ADAAG §§306, 306.1 306.3, 606 and

                     606.2

          28.        Based on a preliminary inspection of the Premises located at 1091 W. Hallandale

  Beach Blvd., Hallandale, Fl. 33009, Defendants are in violation of 42 U.S.C. § 12182 et. seq. and

  the 2010 American Disabilities Act Standards et. seq., and are discriminating against Plaintiff as a

  result of, inter alia, the following specific violations:


          Men’s Restroom Lobby GENERAL

                a. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

                     exceeding the limits for a person with a disability in violation of 2010 ADAAG

                     §§404, 404.1, 404.2, 404.2.9 and 309.4.
Case 9:21-cv-80079-AHS Document 1 Entered on FLSD Docket 01/15/2021 Page 10 of 19




           b. Providing a swinging door or gate with improper maneuvering clearance(s) due to

              a wall or some other obstruction in violation of 2010 ADAAG §§404, 404.1, 404.2,

              404.2.4 and 404.2.4.1.

        Men’s Restroom Lobby ACCESSIBLE STALL

           c. Failure to provide the proper insulation or protection for plumbing or other sharp or

              abrasive objects under a sink or countertop in violation of 2010 ADAAG §§606

              and 606.5.

           d. Providing sinks and/or countertops that are greater than the 34 inch maximum

              allowed above the finished floor or ground in violation of 2010 ADAAG §§606 and

              606.3.

           e. Failure to provide paper towel dispenser at the correct height above the finished floor

              in violation of 2010 ADAAG §§606, 606.1 and 308.

            f. Providing grab bars of improper horizontal length or spacing as required along the

                rear or side wall in violation of 2010 ADAAG §§604, 604.5, 604.5.1 and 604.5.2.

             g. Failure to provide the proper spacing between a grab bar and an object projecting

                 out of the wall in violation of 2010 ADAAG §§609, 609.1 and 609.3.

             j. Failure to provide a doorway or walkway with a minimum clear width for

                 person(s) with a disability in violation of 2010 ADAAG §§403, 403.5, 403.5.1

                 and 404.2.3.

             k. Failure to provide toilet paper dispensers in the proper position in front of the

                 water closet or at the correct height above the finished floor in violation of

                 2010 ADAAG §§ 604, 604.7 and 309.4.

             Pathway in General Restroom
Case 9:21-cv-80079-AHS Document 1 Entered on FLSD Docket 01/15/2021 Page 11 of 19




                 l. Failure to provide a doorway or walkway with a minimum clear width for

                   person(s) with a disability in violation of 2010 ADAAG §§ 403, 403.5, 403.5.1

                   and 404.2.3.

                 Hand Sanitizer Restaurant

                 m. Failure to provide hand sanitizer at the correct height above the finished floor in

                   violation of 2010 ADAAG §§ 606, 606.1 and 308.

           29.       Based on a preliminary inspection of the Premises located at 1376 N. Military

    Trail, West Palm Beach, Fl 33409, Defendants are in violation of 42 U.S.C. § 12182 et. seq. and

    the 2010 American Disabilities Act Standards et. seq., and are discriminating against Plaintiff

    as a result of, inter alia, the following specific violations:

                 a. Failure to provide proper signage for an accessible restroom or failure to redirect

                     a person with a disability to the closest available accessible restroom facility in

                     violation of 2010 ADAAG §§216, 216.2, 216.6, 216.8, 603, 703, 703.1, 703.2,

                     703.5 and 703.7.2.1.

                 b. Failure to provide sufficient clear floor space around a water closet without any

                     obstructing elements in this space in violation of 2010 ADAAG §§4.22.3, 603,

                     603.2.3, 604, 604.3 and 604.3.1.

                 c. Failure to provide flush controls located on the open side of the water closet in

                     violation of 2010 ADAAG §§309, 309.4, 604 and 604.6

                 d. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

                     exceeding the limits for a person with a disability in violation of 2010 ADAAG

                     §§404, 404.1, 404.2, 404.2.9 and 309.4.
Case 9:21-cv-80079-AHS Document 1 Entered on FLSD Docket 01/15/2021 Page 12 of 19




                 e. Providing a swinging door or gate with improper maneuvering clearance(s) due

                    to a wall or some other obstruction in violation of 2010 ADAAG §§404, 404.1,

                    404.2, 404.2.4 and 404.2.4.1.

                 f. Failure to provide a coat hook that was previously positioned properly but is no

                    longer in place for a person with a disability in violation of 2010 ADAAG §§603,

                    603.4 and 308.

                 g. Failure to provide operable parts that are functional or are in the proper reach

                    ranges as required for a person with a disability in violation of 2010 ADAAG

                    §§309, 309.1, 309.3, 309.4 and 308. (missing stall door handle)

                 h. Providing grab bars of improper horizontal length or spacing as required along

                    the rear or side wall in violation of 2010 ADAAG §§604, 604.5, 604.5.1 and

                    604.5.2.

                 i. Failure to provide the water closet in the proper position relative to the side wall

                    or partition in violation of 2010 ADAAG §§604 and 604.2.

                 j. Failure to provide the water closet seat at the correct height above the finished

                    floor in violation of 2010 ADAAG §§604 and 604.4.

                 k. Failure to provide the proper insulation or protection for plumbing or other

                    sharp or abrasive objects under a sink or countertop in violation of 2010

                    ADAAG §§606 and 606.5.

                 l. Failure to provide mirror(s) located above lavatories or countertops at the proper

                    height above the finished floor in violation of 2010 ADAAG §§603 and 603.3.

           30.       Based on a preliminary inspection of the Premises located at 6049 S. Military

    Trail, Lake Worth, Fl. 33463, Defendants are in violation of 42 U.S.C. § 12182 et. seq. and the
Case 9:21-cv-80079-AHS Document 1 Entered on FLSD Docket 01/15/2021 Page 13 of 19




    2010 American Disabilities Act Standards et. seq., and are discriminating against Plaintiff as a

    result of, inter alia, the following specific violations:

                a. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

                     exceeding the limits for a person with a disability in violation of 2010 ADAAG

                     §§404, 404.1, 404.2, 404.2.9 and 309.4.

                b. Failure to provide the proper insulation or protection for plumbing or other sharp

                     or abrasive objects under a sink or countertop in violation of 2010 ADAAG

                     §§606 and 606.5.

                c. Failure to provide mirror(s) located above lavatories or countertops at the

                     proper height above the finished floor in violation of 2010 ADAAG §§603 and

                     603.3.

           Men’s Restroom Lobby ACCESSIBLE STALL

                d. Failure to provide sufficient clear floor space around a water closet without any

                     obstructing elements in this space in violation of 2010 ADAAG §§4.22.3, 603,

                     603.2.3, 604, 604.3 and 604.3.1.

                e. Failure to provide operable parts that are functional or are in the proper reach

                     ranges as required for a person with a disability in violation of 2010 ADAAG

                     §§309, 309.1, 309.3, 309.4 and 308. (as to door handle)

                f.   Failure to provide operable parts that are functional or are in the proper reach

                     ranges as required for a person with a disability in violation of 2010 ADAAG

                     §§309, 309.1, 309.3, 309.4 and 308. (as to door frame)

                g.   Failure to provide a coat hook within the proper reach ranges for a person with

                     a disability in violation of 2010 ADAAG §§603, 603.4 and 308.
Case 9:21-cv-80079-AHS Document 1 Entered on FLSD Docket 01/15/2021 Page 14 of 19




             h.   Providing an element or object that protrudes greater than 4” into a pathway or

                  space of travel situated between 27” and 80” high in violation of 2010 ADAAG

                  §§204, 307, 307.1, 307.2.

             i.   Failure to provide proper knee clearance for a person with a disability under a

                  counter or sink element in violation of 2010 ADAAG §§306, 306.1 306.3, 606

                  and 606.2.

             j. Failure to provide the proper insulation or protection for plumbing or other sharp

                  or abrasive objects under a sink or countertop in violation of 2010 ADAAG

                  §§606 and 606.5.

             k. Providing grab bars of improper horizontal length or spacing as required along

                  the rear or side wall in violation of 2010 ADAAG §§604, 604.5, 604.5.1 and

                  604.5.2. (side grab bar)

             l.   Providing grab bars of improper horizontal length or spacing as required along

                  the rear or side wall in violation of 2010 ADAAG §§604, 604.5, 604.5.1 and

                  604.5.2. (rear grab bar)

             m. Failure to provide the proper spacing between a grab bar and an object projecting

                  out of the wall in violation of 2010 ADAAG §§609, 609.1 and 609.3.

             n.    Failure to provide toilet paper dispensers in the proper position in front of the

                  water closet or at the correct height above the finished floor in violation of 2010

                  ADAAG §§604, 604.7 and 309.4.

             o. Failure to provide the water closet in the proper position relative to the side wall

                  or partition in violation of 2010 ADAAG §§604 and 604.2.
Case 9:21-cv-80079-AHS Document 1 Entered on FLSD Docket 01/15/2021 Page 15 of 19




           31.        Based on a preliminary inspection of the Premises located at 943 W. Fl-84, Fort

    Lauderdale, Fl. 33315, Defendants are in violation of 42 U.S.C. § 12182 et. seq. and the 2010

    American Disabilities Act Standards et. seq., and are discriminating against Plaintiff as a result

    of, inter alia, the following specific violations:

           Men’s Restroom Lobby GENERAL

                 a. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

                      exceeding the limits for a person with a disability in violation of 2010 ADAAG

                      §§404, 404.1, 404.2, 404.2.9 and 309.4.

                 b. Failure to provide the water closet in the proper position relative to the side wall

                      or partition in violation of 2010 ADAAG §§604 and 604.2.

                 c. Failure to provide the proper spacing between a grab bar and an object projecting

                      out of the wall in violation of 2010 ADAAG §§609, 609.1 and 609.3.

                 d. Failure to provide toilet paper dispensers in the proper position in front of the

                      water closet or at the correct height above the finished floor in violation of 2010

                      ADAAG §§604, 604.7 and 309.4.

                 e. Failure to provide the proper insulation or protection for plumbing or other sharp

                      or abrasive objects under a sink or countertop in violation of 2010 ADAAG

                      §§606 and 606.5.

                 f.   Providing grab bars of improper horizontal length or spacing as required along

                      the rear or side wall in violation of 2010 ADAAG §§604, 604.5, 604.5.1 and

                      604.5.2.
Case 9:21-cv-80079-AHS Document 1 Entered on FLSD Docket 01/15/2021 Page 16 of 19




                 g.   Failure to provide sufficient clear floor space around a water closet without any

                      obstructing elements in this space in violation of 2010 ADAAG §§4.22.3, 603,

                      603.2.3, 604, 604.3 and 604.3.1.

                 h.    Providing a swinging door or gate with improper maneuvering clearance(s) due

                      to a wall or some other obstruction in violation of 2010 ADAAG §§404, 404.1,

                      404.2, 404.2.4 and 404.2.4.1.

                 i.    Failure to provide proper knee clearance for a person with a disability under a

                      counter or sink element in violation of 2010 ADAAG §§306, 306.1 306.3, 606

                      and 606.2.

                 RESTAURANT SEATING
                 j. Failure to provide seating for a person(s) with a disability that has the correct

                      clear floor space for forward approach in violation of 2010 ADAAG §§902,

                      902.2, 305 and 306.

                 k.     Failing to provide a sufficient amount of seating when dining surfaces are

                      provided for the consumption of food or drink for a person(s) with a disability

                      in violation of 2010 ADAAG §§226, 226.1, 902, 305 and 306.

           32.          To the best of Plaintiff’s belief and knowledge, Defendants have failed to

    eliminate the specific violations set forth in paragraphs 27-31 herein.

           33.         Although Defendants are charged with having knowledge of the violations,

    Defendants may not have actual knowledge of said violations until this Complaint makes

    Defendants aware of same.
Case 9:21-cv-80079-AHS Document 1 Entered on FLSD Docket 01/15/2021 Page 17 of 19




           34.       To date, the readily achievable barriers and other violations of the ADA still

    exist and have not been remedied or altered in such a way as to effectuate compliance with the

    provisions of the ADA.

           35.      As the owners, lessors, lessees or operators of the Premises, Defendants are

    required to comply with the ADA. To the extent the Premises, or portions thereof, existed and

    were occupied prior to January 26, 1992, the owners, lessors, lessees or operators have been

    under a continuing obligation to remove architectural barriers at the Premises where removal

    was readily achievable, as required by 28 C.F.R. §36.402.

           36.       To the extent the Premises, or portions thereof, were constructed for occupancy

    after January 26, 1993 the owners, lessors, lessees or operators of the Premises were under an

    obligation to design and construct such Premises such that it is readily accessible to and usable

    by individuals with disabilities, as required by 28 C.F.R. §36.401.

           37.       Plaintiff has retained the undersigned counsel for the filing and prosecution of

    this action. Plaintiff is entitled to have his reasonable attorneys’ fees, costs and expenses paid

    by Defendants, pursuant to 42 U.S.C. § 12205.

           38.        All of the above violations are readily achievable to modify in order to bring

    Premises or the Facility/Property into compliance with the ADA.

           39.        In instance(s) where the 2010 ADAAG standard does not apply, the 1991

    ADAAG standard applies and all of the violations listed in paragraphs 27-31 herein can be

    applied to the 1991 ADAAG standards.

           40.        Pursuant to 42 U.S.C. § 12188, this Court is vested with the authority to grant

    Plaintiff’s injunctive relief, including an order to alter the Subject Facility to make it readily
Case 9:21-cv-80079-AHS Document 1 Entered on FLSD Docket 01/15/2021 Page 18 of 19




    accessible to and useable by individuals with disabilities to the extent required by the ADA and

    closing the Subject Facility until the requisite modifications are completed.

            WHEREFORE, Plaintiff demands judgment against Defendants and requests the

    following injunctive and declaratory relief:

               1. That this Court declares that Premises owned, operated and/or controlled by
                  Defendants is in violation of the ADA;
               2. That this Court enter an Order requiring Defendants to alter their facilities to
                  make them accessible to and usable by individuals with disabilities to the full
                  extent required by Title III of the ADA;
               3. That this Court enter an Order directing the Defendants to evaluate and neutralize
                  their policies, practices and procedures toward persons with disabilities, for such
                  reasonable time so as to allow the Defendants to undertake and complete
                  corrective procedures to Premises;
               4. That this Court award reasonable attorney’s fees, all costs (including, but not
                  limited to the court costs and expert fees) and other expenses of suit to the
                  Plaintiff; and,
               5. That this Court award such other and further relief as it may deem necessary, just
                  and proper.

               Dated January 15, 2021.


                                          Sconzo Law Office, P.A.
                                          3825 PGA Boulevard, Suite 207
                                          Palm Beach Gardens, FL 33410
                                          Telephone: (561) 729-0940
                                          Facsimile: (561) 491-9459

                                          By: /s/ Gregory S. Sconzo
                                          GREGORY S. SCONZO, ESQUIRE
                                          Florida Bar No.: 0105553
                                          Primary Email: greg@sconzolawoffice.com
                                          Secondary Email: alexa@sconzolawoffice.com
Case 9:21-cv-80079-AHS Document 1 Entered on FLSD Docket 01/15/2021 Page 19 of 19
